DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 10/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,465,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejections set forth in the Final Action dated 10/14/21 are hereby withdrawn. 

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-29.
	Notwithstanding the obvious double patenting rejections set forth above, claims 1-29 are allowable over the cited prior art. As set forth above, the cited combination of prior art fails to teach or fairly suggest the claimed features of the facing layer, the claimed basis weight of the facing layer and the claimed moulded three dimensional shape as set forth in independent claims 1 and 14. An updated art search did not produce any new substantial prior art for which to base a rejection and presently there is no known motivation to combine references to form an obviousness type rejection. Claims 2-13 and 15-29 are found allowable as they depend either directly or indirectly from claims 1 and 14. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789